Case 3:21-cr-00073-JAJ-SBJ Document 2 Filed 07/20/21 Page BECEI

VED

Jun 20 2021

IN THE UNITED STATES DISTRICT COURT CLERK OF DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF [OWA

)
UNITED STATES OF AMERICA, ) Criminal No. 3:21-cr-073
)
Vv. ) INDICTMENT
)
JOHN DOE, ) T. 18 U.S.C. § 1546(a)
also known as, Reynaldo Soto II, ) T. 42 U.S.C. § 408(a)(7)(B)
)
Defendant. )
)
THE GRAND JURY CHARGES:
COUNT 1

(Fraud and Misuse of Visas, Permits, and Other Documents)

On or about November 28, 2018, in the Southern District of Iowa, the
defendant, JOHN DOE, also known as, Reynaldo Soto II, did knowingly possess a
-document prescribed by statute or regulation for the entry into or as evidence of
authorized stay or employment in the United States, that is, a Social Security Card,
bearing the name Reynaldo Soto II, and a social security number with the last four
digits “9651,” which Defendant knew had been forged, counterfeited, altered, falsely
made, procured by fraud, and unlawfully obtained, in that the social security number
on the card was not assigned to him.

This is a violation of Title 18, United States Code, Section 1546(a).
Case 3:21-cr-00073-JAJ-SBJ Document 2 Filed 07/20/21 Page 2 of 2

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Misuse of Social Security Number)

On or about November 28, 2018, in the Southern District of Iowa, the
defendant, JOHN DOE, also known as, Reynaldo Soto II, for any purpose, including
for the purpose of obtaining employment, with the intent to deceive, falsely
represented a number with the last four digits “9651” to be the social security account
number assigned to him by the Commissioner of Social Security, when in fact such
number had not been assigned to him by the Commissioner of Social Security.

This is a violation of Title 42, United States Code, Section 408(a)(7)(B).

A TRUE BILL.

 

FOREPERSON

Richard D. Westphal
Acting United States Attorney

By: Maag pou Tubhr
MacKenz# Benson Tubbs
Assistant United States Attorney

 
